UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:3/31 Date of reporting period:09/30/12 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. DEAN FUNDS Small Cap Value Fund Mid Cap Value Fund Semi-Annual Report September 30, 2012 Fund Adviser: Dean Investment Associates LLC 3500 Pentagon Blvd., Suite 200 Beavercreek, Ohio 45431 Toll Free 1-888-899-8343 The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance may be lower or higher than the performance data quoted.For more information on the Dean Small Cap Value Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-888-899-8343. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Russell 2000 and Russell 2000 Value Indices are unmanaged benchmarks that assume reinvestment of all distributions and exclude the effect of taxes and fees.The Indices are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. This graph shows the value of a hypothetical initial investment of $10,000 in the Fund, the Russell 2000 Index and the Russell 2000 Value Index on September 30, 2002 and held through September 30, 2012. The Russell 2000 Index and the Russell 2000 Value Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends and are not annualized. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE OR PREDICT FUTURE RESULTS. Investment returns and principal values will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.For more information on the Dean Small Cap Value Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-888-899-8343. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., Indianapolis, IN 46208, Member FINRA. Performance Summary *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Russell Midcap and the Russell Midcap Value Indices are unmanaged benchmarks that assume reinvestment of all distributions and exclude the effect of taxes and fees.The Indices are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance may be lower or higher than the performance data quoted.For more information on the Dean Mid Cap Value Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-888-899-8343. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. This graph shows the value of a hypothetical initial investment of $10,000 in the Fund, the Russell Midcap Index, and the Russell Midcap Value Index on September 30, 2002 and held through September 30, 2012. The Russell Midcap Index and the Russell Midcap Value Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends and are not annualized. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE OR PREDICT FUTURE RESULTS. Investment returns and principal values will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.For more information on the Dean Mid Cap Value Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-888-899-8343. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., Indianapolis, IN 46208, Member FINRA. DEAN SMALL CAP VALUE FUND HOLDINGS-(UNAUDITED) 1As a percent of total investments. The investment objective of the Dean Small Cap Value Fund is long-term capital appreciation and, secondarily, dividend income. DEAN MID CAP VALUE FUND HOLDINGS-(UNAUDITED) 1As a percent of total investments. The investment objective of the Dean Mid Cap Value Fund is long-term capital appreciation and, secondarily, dividend income. PORTFOLIO HOLDINGS -(UNAUDITED) The Funds file a complete schedule of portfolio holdings with the U.S. Securities and Exchange Commission (the SEC) for the first and third quarters of each fiscal year on FormN-Q.The Funds’ Forms N-Q are available on the SEC’s website at http://www.sec.gov.In addition, the Funds’ Forms N-Q may be reviewed and copied at the Commission’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. ABOUT THE FUNDS’ EXPENSES -(UNAUDITED) As a shareholder of each Fund, you incur ongoing costs, including management fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning and held for the six month period, April 1, 2012 to September 30, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Dean Small Cap Value Fund Beginning Account Value April 1, 2012 Ending Account Value September 30, 2012 Expenses Paid During Period April 1, 2012 – September 30, 2012* Actual $ $ $ Hypothetical** $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Dean Mid Cap Value Fund Beginning Account Value April 1, 2012 Ending Account Value September 30, 2012 Expenses Paid During Period April 1, 2012 – September 30, 2012* Actual $ $ $ Hypothetical** $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2012 (Unaudited) Fair Shares COMMON STOCKS - 93.70% Value Abrasive Asbestos & Miscellenous Nonmetallic Mineral Products - 0.46% CARBO Ceramics, Inc. $ Accident & Health Insurance - 1.77% StanCorp Financial Group, Inc. Aircraft & Parts - 1.82% Triumph Group, Inc. Arrangement Of Transportation Of Freight Cargo - 0.48% Brink's Co. / The Bituminous Coal & Lignite Surface Mining - 1.98% Cloud Peak Energy, Inc. * Crude Petroleum & Natural Gas - 4.62% Berry Petroleum - Class A Contango Oil & Gas Co. * EXCO Resources, Inc. KMG Chemicals, Inc. Drawing & Insulating Nonferrous Wire - 0.56% Belden, Inc. Drilling Oil & Gas Wells - 0.50% Atwood Oceanics, Inc. * Electric Houseware & Fans - 2.12% Helen of Troy Ltd. * Electric Work - 0.94% EMCOR Group, Inc. Electronic Components & Accessories - 1.54% Vishay Intertechnology, Inc. * Finance Services - 2.19% KKR Financial Holdings LLC (a) Fire, Marine & Casualty Insurance -3.90% AmTrust Financial Services, Inc. Enstar Group Ltd. * Greenlight Capital Re. Ltd. * General Industrial Machinery & Equipment - 1.20% Gardner Denver, Inc. Heavy Construction Other Than Building Construction - Contractors - 1.06% Foster Wheeler AG * Hospital & Medical Service Plans - 0.93% Health Net, Inc. * Household Furniture - 0.45% Tempur-Pedic International, Inc. * Life Insurance - 3.64% American Equity Investment Life Holding Co. Primerica, Inc. Lumber & Wood Products (No Furniture) - 1.73% Koppers Holdings, Inc. Machine Tools, Metal Cutting Types - 2.07% Kennametal, Inc. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued September 30, 2012 (Unaudited) Fair Shares COMMON STOCKS - 93.70% - continued Value Measuring & Controlling Devices - 2.18% MTS Systems Corp. $ Miscellaneous - Electrical Machinery, Equipment & Supplies - 1.66% Spectrum Brand Holdings, Inc. Miscellaneous - Fabricated Metal Products - 3.14% Barnes Group, Inc. Crane Co. Miscellaneous - Industrial & Commercial Machinery & Equipment - 1.20% Curtiss-Wright Corp. Miscellaneous - Primary Metals Products - 1.61% Dynamic Materials Corp. Mining - 1.93% US Silica Holdings, Inc. * Motor Vehicles & Passenger Car Bodies - 1.02% Oshkosh Corp. * Motor Vehicles Parts & Accessories - 3.60% Dana Holding Corp. Tenneco, Inc. * National Commercial Banks - 3.33% BBCN Bancorp, Inc * Horizon Bancorp. Oil, Gas Field Services - 1.00% C&J Energy Services, Inc. * Personal Credit Institutions - 0.54% World Acceptance Corp. * Plastics Products - 1.17% Tupperware Brands Corp. Railroad Equipment - 1.46% Trinity Industries, Inc. Retail - Apparel & Accessory Stores - 0.58% Body Central Corp. * Retail - Miscellaneous Retail - 1.91% Cash America International, Inc. Ezcorp, Inc. - Class A * Savings Institution, Federally Chartered - 1.59% Investors Bancorp, Inc. Secondary Smelting & Refining Of Nonferrous Metals - 0.52% Titanium Metals Corp. Security Brokers, Dealers & Flotation Companies - 0.49% Duff & Phelps Corp. Services - Advertising - 1.10% Valassis Communications, Inc. * Services - Auto Rental & Leasing (No Drivers) - 1.45% Ryder System,Inc. Services - Computer Integrated Systems Design - 3.86% CACI International, Inc. - Class A * Datalink Corp. * See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued September 30, 2012 (Unaudited) Fair Shares COMMON STOCKS - 93.70% - continued Value Services - Equipment Rental & Leasing - 1.41% TAL International Group, Inc. $ Services - Engineering Services - 2.00% URS Corp. Services - Hospitals - 1.77% Magellan Health Services, Inc. * Services - Personal Services - 1.84% Coinstar, Inc. * Steiner Leisure Ltd. * Soap, Detergent, Cleaning Preparations, Perfumes, Cosmetics - 1.51% Stepan Co. Special Industry Machinery (No Metalworking Machinery) - 1.11% John Bean Technologies Corp. State Commercial Banks - 2.73% Bryn Mawr Bank Corp. Wilshire Bancorp., Inc. * Steel Works, Blast Furnaces Rolling Mills (Coke Ovens) - 1.79% Commercial Metals Co. Surety Insurance - 0.50% Assured Guaranty Ltd. Surgical & Medical Instruments & Apparatus - 0.52% Hill-Rom Holdings, Inc. Title Insurance - 1.06% Investors Title Co. Truck Trailers - 1.05% Wabash National Corp. * Wholesale - Computer & Peripheral Equipment & Software - 1.61% Tech Data Corp. * Wholesale - Electrical Apparatus & Equipment, Wiring Supplies- 1.57% Anixter International, Inc. * Wholesale - Farm Product Raw Materials - 1.25% Andersons, Inc./ The Wholesale - Paper & Paper Products - 1.60% United Stationers, Inc. Women's, Misses', Children's & Infants' Undergarments - 1.08% Warnaco Group, Inc./The * TOTAL COMMON STOCKS (Cost $49,844,712) See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued September 30, 2012 (Unaudited) Fair Shares REAL ESTATE INVESTMENT TRUSTS - 2.62% Value Chatham Lodging Trust $ Hospitality Properties Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,459,942) MONEY MARKET SECURITIES - 1.42% Fidelity Institutional Money Market Portfolio, 0.20% (b) TOTAL MONEY MARKET SECURITIES (Cost $805,114) TOTAL INVESTMENTS (Cost $52,109,768) - 97.74% $ Other assets less liabilities - 2.26% TOTAL NET ASSETS - 100.00% $ * Non-income producing securities. (a) Limited Partnership. (b)Variable rate security;the money market rate shown represents the rate at September 30, 2012. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN MID CAP VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2012 (Unaudited) Fair Shares COMMON STOCKS - 94.35% Value Accident & Health Insurance - 3.49% Reinsurance Group Of America, Inc. $ Unum Group Auto Controls For Regulating Residential & Commercial Environment - 1.51% Ingersoll-Rand PLC Beverages - 1.50% Dr Pepper Snapple Group, Inc. Canned Fruits, Vegetable & Preserves, Jams & Jellies - 1.59% JM Smucker Co./The Chemicals & Allied Products - 1.62% FMC Corp. Crude Petroleum & Natural Gas - 5.55% Noble Energy, Inc. Pioneer Natural Resources Co. QEP Resources, Inc. Cutlery, Handtools, & General Hardware - 1.48% Snap-On, Inc. Drawing & Insulating Nonferrous Wire - 1.31% General Cable Corp. * Electronic Connectors - 1.85% Molex Inc. Fire, Marine & Casualty Insurance - 1.34% W.R. Berkley Corp. General Industrial Machinery & Equipment - 2.10% Gardner Denver, Inc. Grain Mill Products - 2.00% Ingredion, Inc. Household Appliances - 1.60% Whirlpool Corp. Heavy Construction Other Than Building Construction - Contractors - 1.51% Fluor Corp. Insurance Agents Brokers & Services - 1.72% Willis Group Holdings PLC Investment Advice - 3.66% Ameriprise Financial, Inc. Invesco Ltd. Life Insurance - 2.01% Torchmark Corp. Men's & Boys' Furnishings, Work Clothing, & Allied Garments - 1.53% PVH Corp. Metalworking Machinery & Equipment - 1.70% SPX Corp. Miscellaneous Electrical Machinery, Equipment & Supplies- 1.70% Energizer Holdings, Inc. Miscellaneous Fabricated Metal Products - 1.54% Parker Hannifin Corp. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN MID CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued September 30, 2012 (Unaudited) Fair Shares COMMON STOCKS - 94.35% - continued Value Miscellaneous Industrial & Commercial Machinery & Equipment - 1.50% Eaton Corp. $ Motor Vehicle Parts & Accessories - 1.55% Autoliv, Inc. National Commercial Banks - 3.53% KeyCorp Zions Bancorporation Natural Gas Distribution - 3.39% AGL Resources, Inc. National Fuel Gas Co. Oil & Gas Field Machinery & Equipment - 2.11% Baker Hughes, Inc. Orthopedic, Prosthetic & Surgical Appliances & Supplies - 1.54% Zimmer Holdings, Inc. Paper Mills - 1.73% MeadWestvaco Corp. Paperboard Containers & Boxes - 1.97% Greif, Inc. - Class A Petroleum Refining -1.69% Murphy Oil Corp. Personal Credit Institutions - 1.73% Discover Financial Services Plastics, Materials, Synthetic Resins & Nonvulcan Elastomers - 1.65% Albemarle Corp. Pumps & Pumping Equipment - 1.70% Flowserve Corp. Railroad, Line-Haul Operating - 1.28% CSX Corp. Retail - Auto & Home Supply Store - 1.49% Advance Auto Parts, Inc. Retail - Department Stores - 3.52% Kohl's Corp. Macy's, Inc. Retail - Eating Places - 2.06% Darden Restaurants, Inc. Retail - Miscellaneous Shopping Goods Stores - 1.51% Staples, Inc. Semiconductors & Related Devices - 1.69% Linear Technology Corp. Services - Advertising Agencies - 1.77% Interpublic Group of Companies, Inc./The Services - Hospitals - 1.62% Mednax, Inc. * Services - Management Consultant Services - 1.27% Towers Watson & Co. - Class A See accompanying notes which are an integral part of these financial statements. DEAN FUNDS DEAN MID CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued September 30, 2012 (Unaudited) Fair Shares COMMON STOCKS - 94.35% - continued Value Services - Prepackaged Software - 1.97% Synopsys, Inc. * $ State Commercial Banks - 2.67% Commerce Bancshares, Inc. M&T Bank Corp. Steel Pipes & Tubes - 1.20% Allegheny Technologies, Inc. Surgical & Medical Instruments & Apparatus - 2.26% C.R. Bard, Inc. Wholesale - Electronic Parts & Equipment - 1.90% Arrow Electronics, Inc. * X-Ray Apparatus & Tubes &Related Irridation Apparatus - 1.74% Hologic, Inc. * TOTAL COMMON STOCKS (Cost $9,628,400) REAL ESTATE INVESTMENT TRUSTS - 4.46% BioMed Realty Trust, Inc. Digital Realty Trust, Inc. Host Hotels & Resorts, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $457,176) MONEY MARKET SECURITIES - 1.15% Fidelity Institutional Money Market Portfolio, 0.20% (a) TOTAL MONEY MARKET SECURITIES (Cost $127,034) TOTAL INVESTMENTS (Cost $10,212,610) - 99.96% $ Other assets less liabilities - 0.04% TOTAL NET ASSETS - 100.00% $ * Non-income producing securities. (a)Variable rate security;the money market rate shown represents the rate at September 30, 2012. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS STATEMENTS OF ASSETS & LIABILITIES September 30, 2012 (Unaudited) Small Cap Mid Cap Value Fund Value Fund ASSETS Investment in securities: At cost $ $ At value $ $ Receivable for securities sold - Dividends receivable Receivable for capital stock sold - Interest receivable 16 Prepaid expenses TOTAL ASSETS LIABILITIES Payable for securities purchased - Payable to Adviser (a) Payable to Administrator (a) Payable for capital stock purchased - Payable to custodian (a) Payable to trustees & officers Accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid in capital $ $ Accumulated undistributed net investment income Accumulated net realized gains (losses) from security transactions ) ) Net unrealized appreciation (depreciation) on investments NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited numbers of shares authorized) Net asset value, offering, and redemption price per share $ $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS STATEMENTS OF OPERATIONS For the Period Ended September 30, 2012 (Unaudited) Small Cap Mid Cap Value Fund Value Fund Investment Income Dividends (net of foreign withholding tax of $83 for the Mid Cap Fund) $ $ Interest Total Income Expenses Investment advisory fees (a) Administration expenses (a) Transfer agent expenses (a) Registration expenses Custody expenses (a) Legal expenses Audit expenses Printing expenses Trustees expenses CCO expenses Pricing expenses Insurance expenses Miscellaneous expenses 24F-2 fees 13 Total Expenses Fees waived and expenses reimbursed by Adviser(a) ) ) Net Expenses Net Investment Income Realized & Unrealized Gain (Loss) Net realized gains (losses) on security transactions ) ) Change in unrealized appreciation (depreciation) on investments ) Net realized & unrealized gains (losses) on investments ) ) Net increase (decrease) in net assets resulting from operations $ ) $ ) (a) SEE NOTE 4 in Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS STATEMENTS OF CHANGES IN NET ASSETS Small Cap Value Fund For the Six Year Months Ended Ended September 30, 2012 March 31, (Unaudited) Increase (Decrease) in Net Assets from: Operations Net investment income (loss) $ $ Net realized gains (losses) from security transactions ) Change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) Distributions From net investment income - ) Decrease in net assets from distributions to shareholders - ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions - Amounts paid for shares redeemed ) ) Net increase in net assets from capital share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets $ $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions - Shares redeemed ) ) Net increase (decrease) in shares outstanding See accompanying notes which are an integral part of these financial statements. DEAN FUNDS STATEMENTS OF CHANGES IN NET ASSETS - continued Mid Cap Value Fund For the Six Year Months Ended Ended September 30, 2012 March 31, (Unaudited) Increase (Decrease) in Net Assets from: Operations Net investment income (loss) $ $ Net realized gains (losses) from security transactions ) ) Change in unrealized depreciation on investments Net increase (decrease) in net assets resulting from operations ) Distributions From net investment income - ) Decrease in net assets from distributions to shareholders - ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions - Amounts paid for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets $ $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions - Shares redeemed ) ) Net increase (decrease) in shares outstanding See accompanying notes which are an integral part of these financial statements. DEAN FUNDS SMALL CAP VALUE FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period For the Six For the Years ended Months Ended September 30, (Unaudited) March 31, March 31, March 31, March 31, March 31, Net asset value, beginning of period Income (loss) from investment operations: Net investment income (loss) (b) (b) Net realized and unrealized gains (losses) on investments (e) Total income (loss) from investment operations Less distributions: From net investment income - From net realized gains - Total distributions - Net asset value, end of period Total Return (a) -2.42% (f) 1.58% 20.47% 90.14% -41.11% -21.57% (c) Ratios and Supplemental Data Net assets, end of period Ratio of expenses to average net assets After fee waivers and/or expense reimbursement by Adviser 1.25% (g) 1.32% (h) 1.50% 1.50% 1.50% (d) 1.50% Before fee waivers and/or expense reimbursement by Adviser 1.45% (g) 1.58% 2.03% 2.30% 2.42% 2.14% Ratio of net investment income (loss) to average net assets: After fee waivers and/or expense reimbursement by Adviser 0.04% (g) 0.36% 0.20% 1.58% 1.22% (d) 0.77% Before fee waivers and/or expense reimbursement by Adviser (0.16)% (g) 0.10% (0.33)% 0.78% 0.30% 0.13% Portfolio turnover rate 71% 214% 183% 165% 141% 85% (a)Total return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (b)Calculated using the average shares method. (c)Total returns shown exclude the effect of applicable sales loads. (d)A portion of the waiver was related to 12b-1 expenses voluntarily waived by the Adviser, equal to 0.19% of average net assets. (e)Realized and unrealized gains (losses) per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share for the period, and may not reconcile with the aggregate gains and losses in the statement of operations. (f)Not annualized. (g)Annualized. (h)Effective August 1, 2011, the Adviser agreed to waive fees to maintain Fund expenses at 1.25% (excluding Service fees). Prior to that date, the expense cap was 1.50%. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS MID CAP VALUE FUND FINANCIAL HIGHLIGHTS (continued) Per Share Data for a Share Outstanding Throughout Each Period For the Six Months Ended For the Years ended September 30, 2012 (Unaudited) March 31, March 31, March 31, March 31, March 31, Net asset value, beginning of period Income (loss) from investment operations: Net investment income (loss) (b) Net realized and unrealized gains (losses) on investments (e) Total income (loss) from investment operations Less distributions: From net investment income - Total distributions - Net asset value, end of period Total Return (a) -1.20% (f) 3.29% 7.39% 57.97% -39.52% -14.02% (c) Ratios and Supplemental Data Net assets, end of period Ratio of expenses to average net assets: After fee waivers and/or expense reimbursement by Adviser 1.50% (g) 1.50% 1.50% 1.50% 1.50% (d) 1.50% Before fee waivers and/or expense reimbursement by Adviser 2.39% (g) 2.57% 2.52% 2.39% 2.47% 2.23% Ratio of net investment income (loss) to average net assets: After fee waivers and/or expense reimbursement by Adviser 0.48% (g) 0.34% 0.82% 0.80% 1.73% (d) 1.46% Before fee waivers and/or expense reimbursement by Adviser (0.41)% (g) (0.73)% (0.20)% (0.09)% 0.76% 0.73% Portfolio turnover rate 23% 59% 111% 62% 77% 24% (a)Total return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (b)Calculated using the average shares method (c)Total returns shown exclude the effect of applicable sales loads. (d)A portion of the waiver was related to 12b-1 expenses voluntarily waived by the Adviser, equal to 0.19% of average net assets. (e)Realized and unrealized gains (losses) per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share for the period, and may not reconcile with the aggregate gains and losses in the statement of operations. (f)Not annualized. (g)Annualized. See accompanying notes which are an integral part of these financial statements. DEAN FUNDS NOTES TO THE FINANCIAL STATEMENTS September 30, 2012 (Unaudited) NOTE 1. Organization The Dean Small Cap Value Fund (the “Small Cap Fund”) and the Dean Mid Cap Value Fund (the “Mid Cap Fund”) (each a “Fund” and, collectively the “Funds”) were organized as diversified series of Unified Series Trust (the “Trust”) on November 13, 2006. The Mid Cap Fund was formerly known as the Dean Large Cap Value Fund. The name change was effective March 31, 2011. The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”). The Trust Agreement permits the Trustees to issue an unlimited number of shares of beneficial interest of separate series. The Funds are series of funds currently authorized by the Trustees. The investment adviser to each Fund is Dean Investment Associates, LLC (“Dean Investment Associates” or “Adviser”). In addition, the Adviser has retained Dean Capital Management, LLC (“DCM” or “Sub-Adviser”) to serve as sub-adviser to the Funds.DCM is an affiliate of the Adviser. The investment objective of the Small Cap Fund and the Mid Cap Fund is long-term capital appreciation and, secondarily, dividend income. NOTE 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Funds make no provision for federal income or excise tax. The Funds intend to qualify each year as regulated investment companies (“RICs”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirement applicable to RICs and by distributing substantially all of their taxable income. The Funds also intend to distribute sufficient net investment income and net capital gains, if any, so that they will not be subject to excise tax on undistributed income and gains. If the required amount of net investment income is not distributed, the Funds could incur a tax expense. As of and during the period ended September 30, 2012, the Funds did not have a liability for any unrecognized tax benefits. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the Funds did not incur any interest or penalties.The Funds are not subject to examination by U.S. federal tax authorities for tax years prior to 2008. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or another appropriate basis (as determined by the Board). Security Transactions and Related Income - The Funds follow industry practice and record security transactions on the trade date.The first in, first out method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Distributions received from investments in real estate investment trusts (“REITS”) that represent a return of capital or capital gain are recorded as a reduction of the cost of investment or as a realized gain, respectively.The calendar year-end amounts of ordinary income, capital gains, and return of capital included in distributions received from the Funds’ investments in REITS are reported to the Funds after the end of the calendar year; accordingly, the Funds estimate these amounts for accounting purposes until the characterization of REIT distributions is reported to the Funds after the end of the calendar year. Estimates are based on the most recent REIT distributions information available. Distributions received from investments in publicly traded partnerships are recorded as dividend income for book purposes. Withholding taxes on foreign dividends and related reclaims have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region.For bonds that miss a scheduled interest payment, after the grace period, all interest accrued on the bond is written off and no additional interest will be accrued. However, for illiquid or fair valued bonds, if the Adviser’s research indicates a high recovery rate in restructuring, and the Funds expect to hold the bond until the issue is restructured, past due interest may not be written off in its entirety. DEAN FUNDS NOTES TO THE FINANCIAL STATEMENTS - continued September 30, 2012 (Unaudited) NOTE 2. Significant Accounting Policies - continued Dividends and Distributions - Each Fund intends to distribute substantially all of its net investment income, if any, as dividends to its shareholders on at least an annual basis. Each Fund intends to distributeits net realized long term capital gains and its net realized short term capital gains, if any, at least once a year.Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes.Where such differences are permanent in nature; they are reclassified in the components of net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations, or net asset values per share of the Funds.As of September 30, 2012, there were no material reclassifications. NOTE 3. Securities Valuation and Fair Value Measurements Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Accounting principles generally accepted in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in aninactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including eachFund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, master limited partnership and real estate investment trusts, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser or Sub-Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. DEAN FUNDS NOTES TO THE FINANCIAL STATEMENTS - continued September 30, 2012 (Unaudited) NOTE 3. Securities Valuation and Fair Value Measurements - continued When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Funds will be valued by the pricing service using observable inputs other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Adviser or Sub-Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser or Sub-Adviser, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser or Sub-Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser or Sub-Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser or Sub-Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser or Sub-Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser or Sub-Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser or Sub-Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser or Sub-Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. DEAN FUNDS NOTES TO THE FINANCIAL STATEMENTS - continued September 30, 2012 (Unaudited) NOTE 3. Securities Valuation and Fair Value Measurements - continued The following is a summary of the inputs used at September 30, 2012 in valuing the Small Cap Fund’s investments: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
